DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21–24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 





Claim 21 recites:
21.  A method for reducing filter drag for a filter having particulate matter on at least a portion thereof, the method comprising:
identifying a filter cake formed of particulate matter collecting on the filter over time; and
positioning a coating of adhesive substance on the filter cake of particulate matter already adhered to the filter, such that the particulate matter is positioned between the coating of adhesive substance and the filter, wherein at least a portion of the particulate matter is adhered to the adhesive substance such that it is configured to be removed with the adhesive substance.  Emphasis added.

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the highlighted limitation in the application as filed.  MPEP 2163.04(I).  The Applicant only indicates that this limitation is included “in the interest of expediting prosecution” without indicating where or how the application teaches this feature.  Applicant Rem. dated Nov. 11, 2020 (“Applicant Rem.”) 11.  The Examiner was unable to find this feature in the specification after a review of the record.  
Claims 22–24 are rejected under 35 U.S.C. 112(a) because they depend from claim 21 and therefore contain the new matter of this claim.  
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murayama, US 4,010,013 (“Murayama”).  Claim 22 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Murayama.
Claim 21 discloses a method for reducing filter drag for a filter having particulate matter on at least a portion thereof.  The method comprises identifying a filter cake formed of particulate matter collecting on the filter over time and positioning a coating of an adhesive substance on a filter cake of particulate matter already adhered to the filter, such that the particulate matter is positioned between the coating of adhesive substance and the filter.  A least a portion of the particulate matter is adhered to the adhesive substance such that it is configured to be removed with the adhesive substance.
 Murayama disclsoes a method of operating a bag house 1 to remove tar mist from exhaust gas such that the filter bags 3 within the bag house 1 are not clogged (i.e., Id. at col. 3, ll. 6–12, 42–53.  Next, tar mist (i.e., an adhesive substance) is introduced into the bag house 1 through duct 4.  Id. at col. 3, ll. 54–60.  The tar mist is captured by the protective layer of pulverized coal without directly contacting the bag filter 3 (i.e., the pulverized coal particulate matter is positioned between the tar mist adhesive substance and the filter bag 3).  Id.  Because the protective layer (i.e., the “filter cake”) is provided to prevent the tar mist from directly contacting the bag 3, and because the protective layer is introduced onto the bag 3 before the tar mist, the protective layer, which necessarily accumulates over a period of time, is identified before the tar mist (i.e., the “coating of adhesive substance”) is positioned on the protective layer.  Id. at col. 2, ll. 14–29, col. 3, ll. 54–60.  The protective layer is also identified before the tar mist is applied because the valve introducing the coal dust is closed before the valve introducing the tar mist is opened.  Id.  The protective coating of pulverized coal with the tar mist adhered to it is then removed from the surface of the bag filter 3 by action of vibrating device 2 (i.e., the pulverized coal particulate matter is adhered to the tar mist adhesive substance such that it is configured to be removed with the tar mist adhesive substance).  Id. at col. 4, ll. 1–6.  

    PNG
    media_image1.png
    846
    916
    media_image1.png
    Greyscale

Regarding claim 22, Murayama teaches the limitations of the claim:
“The method of claim 21, further comprising removing the adhesive substance from the filter via unaided slough off, wherein at least a portion of the particulate matter is removed with the adhesive substance (it would have been obvious for at least some of the protective layer of pulverized coal with the tar mist adhered thereto, to slough off from the bag filter 3 before the vibrating device 2 is activated due to gravity; the protective layer/tar mist is removably from the bag filter 3 due to the force of the vibrating device 2 and therefore it would have been obvious for the force of gravity to remove at least some of this combination when the combination became heavy enough).”
Regarding claim 23, Murayama teaches the limitations of the claim:
“The method of claim 21, further comprising spraying the adhesive substance into a particulate matter control device including the filter (the step of introducing waste gas containing tar mist into the bag house 1, i.e., a particulate control device, through duct 4, col. 3, ll. 54–62), wherein flow gas transports the adhesive substance from an introduction site to a surface of the filter (as the exhaust gas carries the tar mist into the bag filter 3, col. 3, ll. 54–62).”
Regarding claim 24, Murayama teaches the limitations of the claim:
“The method of claim 21, wherein at least a portion of the coating of adhesive substance permeates a portion of the filter cake (as the tar mist is contained in the precoated layer of protective coating material, col. 4, ll. 1–6).”
Claim Rejections - 35 USC § 103
Claims 21–24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Durham et al., US 5,893,943 (“Durham”).
Regarding claim 21, Durham teaches the limitations of the claim:
“A method of reducing filter drag for a filter having particulate matter of at least a portion thereof (the method of using one of the filters 58 in the second embodiment of the filtration system, fig. 4, col. 8, ll. 65–67, col. 9, ll. 1–9), the method comprising:
identifying a filter cake formed of particulate matter collecting on the filter over time (a dust cake 44 comprising particles 35 and adhesive 40 forms on the filter 58 when the gas stream contacts the filter 58, fig. 5, col. 9, ll. 21–40; it would have been obvious to acknowledge that the cake existed at a given time, i.e., to identify this cake at 
positioning a coating of adhesive substance on the filter cake of particulate matter already adhered to the filter (because gas flows continuously through the filter system, adhesive 40 will contact this cake 44 after it has formed on the filter 58—this would occur after the time at which the cake is identified)1, such that the particulate matter is positioned between the coating of adhesive substance and the filter (as seen in fig. 5 where at least some of the dark-colored dust particles 35 are positioned between the light-colored adhesive particles 40 and the filter 58, col. 9, ll. 1–20), wherein at least a portion of the particulate matter is adhered to the adhesive substance (as the dust particles 35 and adhesive particles 40 are adhered to each other to form a dust cake 44, fig. 5, col. 9, ll. 21–36)2 such that it is configured to be removed with the adhesive substance (as the dust cake 44 can be removed from the filter 58 using a variety of mechanisms, col. 9, ll. 41–44).”

    PNG
    media_image2.png
    985
    1502
    media_image2.png
    Greyscale

Regarding claim 22, Durham teaches the limitations of the claim:
“The method of claim 21, further comprising removing the adhesive substance from the filter via unaided (it would have been obvious for some of the dust cake 44 to be removed from the filter 58 unaided due to gravity, col. 9, ll. 41–44; the dust cake 44 is removable by force such as vibration of the collection surface and therefore the force of gravity would also be expected to be able to remove the cake depending on how heavy the cake became, col. 3, ll. 58–65), wherein at least a portion of the particulate matter is removed with the adhesive substance (as the dust cake 44 that is removed contains dust particles 35 and adhesive particles 40, col. 9, ll. 21–36).”
Regarding claim 23, Durham teaches the limitations of the claim:
“The method of claim 21, further comprising spraying the adhesive substance into a particulate matter control device including the filter (the step of using adhesive 3, wherein flowing gas transports the adhesive substance from an introduction site to a surface of the filter (as the gas stream 38 flowing through the filtration system carries the adhesive material from the adhesive injection assembly 10 to the surface of the filter 58, figs. 2, 4, col. 9, ll. 10–20).”
Regarding claim 24, Durham teaches the limitations of the claim:
“The method of claim 21, wherein at least a portion of the coating of adhesive substance permeates a portion of the filter cake (as some of the adhesive particles 40 permeate the dust cake, as seen in fig. 5).”
Claim Rejections - 35 USC § 102
Claims 21–24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meade, US 3,675,393 (“Meade”).
Regarding claim 21, Meade teaches the limitations of the claim:
“A method of reducing filter drag for a filter having particulate matter of at least a portion thereof (the method of operating the system seen in fig. 2 to prevent blinding of screen 24, col. 1, ll. 44–61)4, the method comprising:
identifying a filter cake formed of particulate matter collecting on the filter over time (the “mass of particles which has already been deposited on the foraminous member (i.e., the screen 24),” corresponds to the “filter cake,” col. 4, ll. 54, 54; this mass is identified because the reference describes it as its own element, col. 4, ll. 54, 54); and 
positioning a coating of adhesive substance on the filter cake of particulate matter already adhered to the filter (as noted the “particles which have been deposited upon the foraminous member” correspond to the “filter cake,” col. 3, ll. 3–5;  the “freshly deposited particles” which are collected on the “particles which have been deposited,” which include adhesive and particles correspond to the “adhesive substance,” col. 3, ll. 3–5, col. 2, ll. 13–27, 51–58), such that the particulate matter is positioned between the coating of adhesive substance and the filter (as the “particles which have been deposited upon the foraminous member” are positioned on the screen 24 before the adhesive/dust material builds up over this fraction, col. 4, ll. 54–60), wherein at least a portion of the particulate matter is adhered to the adhesive substance (as the adhesive/dust material will attach to the “fraction of dust” positioned on the screen 24 as the adhesive/dust material builds up on the screen 24, col. 4, ll. 54–60) such that it is configured to be removed with the adhesive substance (as the material that builds up on the screen 24, which includes the “fraction of dust” and the adhesive/dust material, is dried and then removed from the screen 24, col. 3, ll. 13–15).”

    PNG
    media_image3.png
    642
    717
    media_image3.png
    Greyscale

Regarding claim 22, Meade teaches the limitations of the claim:
“The method of claim 21, further comprising removing the adhesive substance from the filter via unaided or aided slough off (the step of removing the material that attaches to screen 24, col. 3, ll. 13–15, which would be considered unaided slough-off), wherein at least a portion of the particulate matter is removed with the adhesive substance (as this material that is removed from the screen includes the dust that is attached to the screen, col. 3, ll. 8–16).”
Regarding claim 23, Meade teaches the limitations of the claim:
“The method of claim 21, further comprising spraying the adhesive substance into a particulate matter control device including the filter (the step of using nozzle 26 to spray adhesive material into the vessel 20 which includes the screen 24, fig. 2, col. 3, ll. 45–56, col. 4, ll. 9–11), wherein flowing gas transports the adhesive substance from an 
Regarding claim 24, Meade teaches the limitations of the claim:
“The method of claim 21, wherein at least a portion of the coating of adhesive substance permeates a portion of the filter cake (col. 3, ll. 3–10).”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 22, 23 and 27 of U.S. Patent No. 8,882,926. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 18, 22, 23 and 27 of U.S. Patent No. 8,882,926 substantially correspond to claims 21–23 of instant application.
Claims 21–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 17, 20 and 22 of U.S. Patent No. 9,862,008. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6, 7, 17, 20 and 22 of U.S. Patent No. 9,862,008 substantially correspond to claims 21–23 of instant application.

Response to Arguments
Double Patenting
The Examiner maintains the double patenting rejections for the reasons stated above.
Prior Art Rejections
Murayama
The Applicant argues that Murayama fails to teach the limitations of independent claim 21.  Applicant Rem. dated Nov. 20, 2020 (“Applicant Rem.”) 11.  The Applicant argues that Murayama’s protective coating of pulverized coal does not constitute a “filter cake” in need of removal.  Id.  The Applicant further argues that the tar mist is not applied to the protective coating but is simply part of the waste gas that needs to be filtered out.  Id.  The Applicant further argues that Murayama does not teach the step of identifying the layer of protective material because this layer cannot be considered a cake formed by particulate matter collecting on the filter over time.
The Examiner respectfully disagrees.  Murayama’s protective coating of pulverized coal is a “filter cake” because the coal dust is collected by the filter bags 3 to form a layer (i.e., a cake) on each of the bags 3.  Murayama Fig. 1, col. 3, ll. 43–53.  The tar mist is applied to this protective coating because “the tar mist in said waste gas is captured by the precoated layer of protective coating material on…the filter bag 3.”  Id. at col. 3, ll. 56–58.  The protective layer forms over time because the pulverized coal is introduced into the baghouse 1 for a period of time before the exhaust gas containing tar is introduced for filtering.  Id. at col. 3, ll. 43–58.

Durham and Meade
The issue regarding independent claim 21 is whether Durham and Meade teach a filter cake formed of particulate matter with an adhesive substance then positioned on this filter cake as required by the claim.  Applicant Rem. 7.  The Applicant argues that neither reference discloses this feature because they each teach a step of applying an adhesive to particles as they collect on a filter—and therefore this combination of particulate matter/adhesive cannot correspond to the claimed “filter cake.”  Id. at 8.  The Applicant therefore argues that interpreting the adhesive that contacts the particulate/adhesive after the particulate matter/adhesive has collected on the filter (in each of Durham and Meade) cannot correspond to the claimed step of “positioning a coating of adhesive substance on the filter cake” because interpreting the references in this manner would constitute treating two separate claim elements as the same.  Id.  Rather, the adhesive that contacts the particulate matter/adhesive would be another layer of the same filter cake rather than a coating of adhesive.  Id. at 8–10.  
The Examiner respectfully disagrees.  Claim 21 requires the steps of providing a filter cake of particulate matter on a filter (i.e., “identifying a filter cake formed of particulate matter collecting on the filter over time”) and positioning a coating of adhesive substance on the filter cake.  The claim does not specify that the filter cake and the adhesive substance comprise different structural features.  Rather, the claim specifies that the filter cake and adhesive substance are different because they contact the filter at different time periods—i.e., the filter cake is formed on the filter and then the adhesive layer is provided onto the filter cake.  In each of Durham and Meade, a mixture of particulate matter and adhesive first contacts a filter to collect on the filter 
The Applicant could potentially overcome the rejections over Durham and Meade by describing the structural or physical characteristics of the filter cake and adhesive, to specify that these elements are different physically, rather than only different temporally as presently recited in the claim.  
With respect to claim 22, The Applicant further argues that it would not have been obvious for the material that collects on the filter in each of Meade and Durham to fall off unaided due to gravity asserting that this finding was improperly made.  Applicant Rem. 11.  Rather, the Applicant argues that Meade specifically refers to using removal methods after the material has dried, which would not be needed if the material would fall off unaided.  Id.  The Applicant also argues that Durham states that removal may be accomplished by vibration of the collected surface, removing the collection surface from the collection zone or contacting the collection surface with reverse gas stream having a direction of flow substantially opposite to the gas stream.  Id. at 11, 12.  The Examiner respectfully disagrees.  The adhesive material/particulate matter that collects on filters in Durham and Meade is not so sticky as to be non-removable by force, as each reference teaches that this material can be removed by vibration.  Therefore, it would have been obvious for the force of gravity to remove at least some of the adhesive material/particulate matter depending on how heavy this material became.  
The Applicant makes essentially the same argument with respect to Murayama.  Applicant Rem. 12.  The Applicant notes that Murayama includes a vibrating device to Id.  
As noted above, because vibrating forces can remove the adhesive/particulate from the filter bag 3 in Murayama, it would have been obvious for the force of gravity to remove at least some of this material depending on how heavy it became.  
Additionally, instant disclosure teaches that “attached particulate matter from the residual filter cake is sloughed off the filter 21 either naturally with help from gravity or by use of a conventional filter cleaning mechanism such as, but not limited to, pulse-jet cleaning or revere gas cleaning.”  Spec. dated Dec. 06, 2017 (“Spec.”) [0038] (emphasis added).  The Examiner asks the same question—why would instant application teach use of a conventional filter cleaning mechanism if removal could occur unaided?  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, it would have been obvious for dust particles 35 to contact the filter 58 before adhesive particles 40 because the gas stream 36 contains a random assortment of dust particles 35 and adhesive particles 40.  See Durham at col. 9, ll. 10–20.  These dust particles 35 that directly contact the surface of the filter 58 would then be contacted by adhesive particles 40 located in the gas stream 36.
        2 Furthermore, in Durham, the dust and adhesive particles 35, 40 continue to build up on the surface of the filter 58 as the gas stream 36 moves fluid through the filter 58.  See Durham at col. 9, ll. 10–20.  Therefore, the dust particles 35 that have initially attached to the filter 58 could correspond to the “particulate matter adhered to the filter” while the adhesive particles 40 that continue to build up on the filter 58 correspond to the “adhesive substance” that is positioned on the “particulate matter adhered to the filter.”  
        3 The filtration system 45 corresponds to the “particulate matter control device.”
        4 The screen 24 corresponds to the “filter.”